Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered February 21, 2007, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The allocution record establishes that the plea was knowingly, intelligently and voluntarily entered, and it completely refutes defendant’s assertion that, because of a hearing impairment, he was unable to understand the court’s questions. Moreover, defendant signed a written waiver of his right to appeal, acknowledging he was receiving a favorable plea and sentence agreement.
The surcharges and fees were properly imposed (see People v Guerrero, 12 NY3d 45 [2009]), and the plea was not rendered involuntary by the court’s failure to mention these assessments during the allocution (see People v Hoti, 12 NY3d 742 [2009]).
We have considered and rejected defendant’s ineffective assistance of counsel claim (see People v Ford, 86 NY2d 397, 404 [1995]). Defendant’s other pro se claims are foreclosed by his valid waiver of the right to appeal, as well as by the guilty plea itself, and are without merit in any event. Concur—Mazzarelli, J.E, Andrias, Friedman, Nardelli and Moskowitz, JJ.